Title: To Thomas Jefferson from C. P. de Lasteyrie, 2 October 1806
From: Lasteyrie, C. P. de
To: Jefferson, Thomas


                        
                            Monsieur
                            
                            Paris Rue de la Planche No. 7.le 2 octobre. 1806.
                        
                        L’interèt que Vous attachez aux choses utiles et les soins que Vous prenez à les propager dans un pays dont
                            vous avez été élu le premier Magistrat, m’ont persuadé que vous recevriez avec plaisir deux ouvrages que j’ai fait sur
                            l’éducation et sur la propagation de Moutons Espagnols connus sous le nom de Merinos. C’est dans
                            Cette Confience que je prend la liberté de Vous les offrir, et de vous témoigner l’estime que Vos Vertus morales et
                            Civiles, Vous ont acquise au  près de tous les hommes qui
                            s’intéressent au bonheur de leurs semblables.
                        J’ai démontré dans ces deux ouvrages par des faits que j’ai recueilli sur divers points de l’Europe, que les
                                Merinos peuvent se propager et conserver la finesse de leurs laines sous différents climats, et
                            sur tout les sols, lorsqu’on leur donne les soins qu’èxigent les animaux domestiques ordinaires; et il ne peut y avoir le
                            moindre doute qu’ils ne reussissent également dans chaque partie du Territoire des Etats Unis.
                        il me semble qu’il n’existe aucun moyen plus avantageux de tirer un Grand bénéfice des terres que le défaut
                            de population ne permet pas de méttre en Culture, que de les Couvrir avec cette race précieuse, dont les produits en Laine
                            forment aujourdhui un objet si important dans le Commerce de l’Europe.
                        L’introduction des Merinos en france, et leur nombre qui c’est prodigieusement accrus depuis quelques années, ont
                            apporté un changement Considérable dans la balance de notre commerce, dans notre industrie Manufacturiere, et surtout dans
                            l’amélioration de notre agriculture.
                        C’est à Vous Monsieur qu’il appartient de juger quels sont les avantages que votre pays peut retirer de
                            l’introduction et de la propagation de Ces Animaux, et quels sont les encouragemens que Vous pouvez donner à leur
                            éducation. il me suffit de Vous indiquer Ce que je Crois ètre utile à votre patrie, et de Vous réïterer les sentimens
                            d’estime et de Vénération avec les quels 
                  J’ai l’honneur d’ètre Votre dévoué Serviteur
                        
                            C. P. De Lasteyrie
                            
                        
                        
                            Le Général lafayette mon parent me charge de le rappeller á votre souvenir.
                        
                    